DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the thermally conductive particles in the reply filed on October 18, 2021 is acknowledged.  Claims 5 and 7-10 are withdrawn.

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
In claim 3, there is a space missing in “the(meth)acrylate”.
Applicants might consider rewriting claim 3 to claim “wherein component (b) has at least one aliphatic ring having not less than 5 carbon atoms”, as (b) is already defined in claim 1.  Or applicants could insert a comma after (b) and another comma before has to claim “wherein the component (b), which is the (meth)acrylate having not less than 10 carbon atoms, has at least one aliphatic ring having not less than 5 carbon atoms.”
In claim 11, applicants claim the inclusion of an “inorganic solvent”; however, in the specification, applicants clearly desire the inclusion of an “organic solvent”.  See instant specification, page 33.  This appears to be a minor informality; however, in the case that applicants do desire to claim an inorganic solvent, an objection to the specification would apply for lack of antecedent basis.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, applicants claim “A maleimide resin composition composing the maleimide resin film according to claim 1, further comprising (e) an inorganic solvent…”
It is unclear as to whether applicants are claiming a mixture of the film of claim 1 and a solvent, or a method of preparing the film or the composition used to prepare the claimed film.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-031341; however, for convenience, the machine translated English language equivalent will be cited below.
 JP ‘341 exemplifies preparing a film from a composition comprising the following (p. 7 and Table 1, Examples 1-3 of the foreign document):
80 parts imide-expanded bismaleimide (BMI-1500, Mn=1500), which meets applicants’ (a), as evidenced by the instant specification has the following formula:


    PNG
    media_image1.png
    224
    627
    media_image1.png
    Greyscale
 
	 	20 parts epoxy resin;

250 parts inorganic filler;
0.5 parts fatty acid;
2.0 parts coupling agent glycidoxyoctyltrimethoxysilane; and
42.9 parts dicyclopentanyl methacrylate, which meets applicants’ (b) (meth)acrylate, as it has 14 carbon atoms and an aliphatic ring having 10 carbon atoms.
JP ‘341 teaches that the inorganic filler can include those which impart thermal conductivity, such as alumina, aluminum nitride, silicon nitride, teaching that the filler can be present in an amount of up to 1500 parts based on 100 parts of (A) and (B) (p. 4).
Amending Examples 1-3 to contain 1500 parts alumina (3.95 g/mL) is prima facie obvious, as this modification is within the teachings of JP ‘341, suggesting a composition comprising about 73 vol% alumina.  Therefore, it can be seen that the amount of filler suggested by JP ‘341 overlaps with the claimed range of 70-90 vol%.
JP ‘341 is prima facie obvious over instant claims 1-3, 4 and 6.
Note JP ‘341 also teaches the metal particles claimed in instant claim 5. 
As to claim 11, JP ‘341 exemplifies the inclusion of dicyclopentanyl methacrylate as a diluent, which meets applicants’ solvent, and exemplifies Examples 1-3 as having a thixotropic ratio of 2.2-2.4.  The epoxy resin of JP ‘341 also contains an organic solvent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766